Citation Nr: 0843112	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Attorney


INTRODUCTION

The veteran had active service from January 1953 to December 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for the above-referenced claim.  



FINDING OF FACT

The veteran's diagnosis of PTSD is not based on any verified, 
credible stressor from his period of active service, and was 
not caused or aggravated by any incident during active 
service.  



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303(d), 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in May 2006, the veteran was notified of the 
information and evidence necessary to substantiate his claim.  
VA told the veteran what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the May 
2006 letter, wherein VA informed the veteran as to the type 
of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nonetheless, in light of the Board's denial of the veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and his current disorder, if shown.  The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorder is related to the veteran's 
military service. 
 
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Legal Criteria for Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§3.303(b).
 
In order to establish direct service connection, three 
elements must be satisfied. There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See 38 C.F.R. §3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49.
 
Regarding a service connection claim for PTSD, a granting of 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b). 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressors is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 C.F.R. § 
3.304(f)(1); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

Facts

The veteran contends that he currently has PTSD as a result 
of his military service.  In a May 2006 Statement in Support 
of Claim, the veteran states that while serving with he 
6571st Air Force Armament Center at Eglin Air Force base, he 
witnessed an airplane crash that resulted in the death of a 
pilot named Major King.  According to the veteran, "we had 
to go and collect his body parts."  It is his contention 
that this in-service stressor is related to his current PTSD.  

The veteran's service personnel records confirm his service 
with the 6571st Maintenance Group at Elgin Air Force Base.  
His military occupational specialty is listed as an aircraft 
mechanic.  The records do not indicate that the veteran 
engaged in combat during his period of active service.

The RO obtained the veteran's service medical records, which 
do not contain any diagnoses or treatment of a psychiatric 
disorder during service.  It was noted in a November 1956 
separation report of medical examination that the veteran had 
experienced mild nervousness for the previous eight months, 
with no complications.  No information was provided as to the 
cause of the reported nervousness.

In support of his claim, the veteran submitted a private 
medical report dated in May 2006, which shows that he 
underwent a psychiatric examination and was diagnosed with 
PTSD.  During the examination the veteran reported his 
military history, to include the crash involving Major King.  
He indicated that after the plane crash, and while still in 
service, he was treated by a psychiatrist and that he 
presented with many symptoms of somatization, to include 
diarrhea and digestive symptoms; the veteran reported that 
the military physician could not confirm the cause of his 
symptoms.  He reported that post-service he was treated by a 
physician for a number of years and was prescribed medication 
for his psychiatric condition.  The veteran described his 
current symptoms as a panic disorder, feelings of chronic 
hopelessness and helplessness, an avoidance of airplanes, a 
fear of tight spaces, difficulty sleeping, hypervigilance, 
anxiousness, and recurrent nightmares, visions, and 
flashbacks of the alleged plane crash.  The examiner noted 
the veteran's reported history of major depression and 
anxiety, which were treated with medication.  Following a 
mental status examination, the examiner diagnosed the veteran 
with chronic PTSD, panic disorder with agoraphobia, and major 
depressive disorder, recurrent.  It was the examiner's 
assessment that the veteran experienced a life-changing event 
during service, referring to the air plane crash, and that he 
developed PTSD during service as a result.

In May 2006, the veteran submitted photographs of himself and 
Major King.

In July 2006, the RO issued a formal finding regarding the 
veteran's claimed in-service stressor.  The RO determined 
that the information required to corroborate the plane crash 
involving Major King was insufficient to send to the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
and/or to meaningfully search the National Archives and 
Records Administration's (NARA) records.  Despite following 
all procedures and exhausting all efforts to obtain this 
information, including requesting more specific information 
from the veteran regarding the claimed in-service stressor in 
May, June, and July of 2006, the RO concluded that any 
further attempts to verify the claimed in-service stressor 
would be futile.    

Analysis

As noted above, the veteran was diagnosed in May 2006 with 
PTSD.  That diagnosis was based, in part, on the veteran's 
report of his alleged in-service stressors.  Hence, the only 
remaining question is whether the veteran's claim of in-
service stressor - the fatal plane crash involving Major King 
- is independently verifiable.  

Having reviewed the evidence of record and the applicable 
law, the Board finds that the preponderance of the evidence 
is against the claim for service connection for PTSD.

The Board determines, and as indicated in the July 2006 VA 
formal finding, that the evidence is insufficient to verify 
the veteran's claimed in-service stressor.  The claimed fatal 
plane crash involving Major King could not be verified based 
on the information the veteran provided.  While the veteran 
provided a photograph of a person identified as Major King, 
there is no specific information regarding the date of the 
alleged crash, the unit to which Major King was assigned, or 
the identity of any witnesses.  The only evidence related to 
the actual occurrence of both of the veteran's claimed in-
service stressors is his own uncorroborated statements.  As 
the in-service stressors could not be verified, the Board 
finds that there is no basis for service-connection under VA 
regulations.

Moreover, the Board notes that the veteran's service medical 
records are negative for any diagnosis or treatment of a 
psychiatric disorder during service.  Although the veteran 
reported that he was treated by a psychiatrist during service 
and that he presented with somatization following the claimed 
in-service stressor, his service medical records do not 
support his contentions.  There is no evidence that he was 
seen for psychiatric treatment or an evaluation during 
service or that he was treated for any physical symptoms 
related to the claimed in-service stressor.

The veteran, who did not serve in combat and whose account is 
not accorded a presumption of credibility throughout the 
adjudication of the claim, has not provided a stressor that 
has been verified or is otherwise verifiable. 

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-11 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character). 
 
Apart from the fact that the diagnoses of PTSD are clearly 
based upon the veteran's account, the veteran's rendition of 
in-service event is unsubstantiated by the record, and the 
diagnosis is therefore without factual foundation.  Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that it is error to reject 
a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran).  
Because the medical evidence diagnosing PTSD is not based on 
verified stressors, the diagnosis has no factual support and 
the appeal must be denied.
 
The veteran asserts that he has PTSD which was the result of 
the in-service stressful experience.  However, his self-
report as to his having PTSD that was manifested as a result 
of his period of active service is not competent medical 
evidence.  As a layperson, he is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
 
In the veteran's case, as discussed in length above, the 
service medical records are devoid of any indication of PTSD, 
there is no current PTSD disability based upon verifiable 
stressors, and thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's has PTSD that is related to his period 
of active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The preponderance of the evidence is against the veteran's 
claim.  As was explained above, there is insufficient 
evidence supporting the veteran's account of the claimed 
stressor.  Because the medical evidence diagnosing PTSD is 
not based on a verified stressor, the diagnosis has no 
factual support.  Thus, the appeal must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


